DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending
Information Disclosure Statement
The information disclosure statement filed on 10/28/2021 (20 page document) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign reference KR 101234798 does not include an English translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statements (IDS) submitted on 10/28/2021 (6 page document and 3 page document) was filed after the mailing date of the Non-final Office Action on 5/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
With respect to the drawings, Applicant has amended the specification to include the following reference characters: 716-2 and 720-2. Applicant has also further clarified the 
Specification
With respect to the specification, Applicant clarifies the objections with respect to the background and summary sections. Therefore, the objections have been withdrawn.  
Claim Rejections - 35 USC § 112
With respect to the claims, Applicant has amended claims 1, 4, 6, 11, 14 and 16 to correct for lack of antecedent basis under 112(b). Therefore, the 112(b) rejections have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0363625 A1) in view of Filimonova et al. (US 2011/0188759 A1).
Regarding claim 1, Wu et al. teaches, a method of price text detection by an imaging controller, comprising (Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0004: the product labels indicate the prices of the item; Para. 0056; Para. 0085: the processor 60 executes instructions 70 stored in memory 62 for 
obtaining, by the imaging controller, an image of a shelf supporting labels bearing price text (images of a store shelf are acquired, including the product price and barcode, as seen in Fig. 9; Para. 0077: the product price or tags 18 may be located on the outer edge of a shelf; Fig. 6: human-readable price 56 on the product label; Para. 0056); 
generating, by the imaging controller, a plurality of text regions containing candidate text elements from the image (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text));
assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; 
wherein the imaging controller, within each of a subset of the text regions having the price text classification: 
detects a price text sub-region; 
and generates a price text string by applying character recognition to the price text sub-region; 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings.

However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 

detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 2, Wu et al. teaches, the method of claim 1 (see claim 1 above), further comprising: prior to generating the text regions, identifying the candidate text elements comprises applying a blob detection operation to the image (Para. 0114: a combination of average edge strength, average edge orientation, and morphological filtering are used for blob detection; Para. 0114: FIG. 9 shows the results of applying the algorithm on an example shelf image. As shown in FIG. 9, more false positives 302, 316, 318,324,326, 328 and 330 are detected to ensure the detection of true positives 310, 312, 314, 320 and 326. These false-
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 2 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 4, Wu et al. teaches, the method of claim 2 (see claim 2 above), wherein generating the text regions comprises (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of 
for each pair of the candidate text elements, determining whether a difference between a size of each of the pair is below a size threshold (Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the size range for thresholding between candidate regions includes a maximum size (i.e. below a size threshold)).
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 2 and thus claim 4 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 5, Wu et al. teaches, the method of claim 1 (see claim 1 above), wherein assigning a classification to each of the text regions comprises:
 generating a feature descriptor for the text region; 
providing the feature descriptor to a classifier; 
and receiving the classification from the classifier.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 5 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings. Wu et al. also does not expressly disclose the following limitations underlined above: wherein assigning a classification to each of the text regions comprises:  generating a feature descriptor for the text region; providing the feature descriptor to a classifier; and receiving the classification from the classifier.
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Filimonova et al. also teaches, wherein assigning a classification to each of the text regions comprises (Para. 0006: a method and system for automatic classification of different types of documents; Note: documents contain text and images; Para. 0040: the form image is 
 generating a feature descriptor for the text region (Para. 0051: in training, the system determines possible features (102) and calculates a range of feature values and possibly other feature parameters (103) for each document type or class; Note: the feature descriptor are the possible features (102) that the document regions (i.e. text) contain); 
providing the feature descriptor to a classifier (Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0052: the features of the same type may be allocated among various groups, such as groups corresponding to types of features. A decision tree for each group may be created and trained independently, so several automated classifiers may be created in such way); 
and receiving the classification from the classifier (Para. 0047: the classification system comprises one or more trees of classes (decision trees), the said trees may be one or more automatically trainable decision trees based on features which were identified and calculated in a training process (automated classifier) and one or more decision trees based on rules specified by a user (rule-based classifier). A tree of classes in a simplified form may be presented as a list of its nodes which may be considered final classes. The goal of classification is to attribute or associate with an input image, one or more finite classes using the system of trained decision trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include classification with feature .
Claims 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0363625 A1) in view of Filimonova et al. (US 2011/0188759 A1) and further in view of Mendonca et al. (US 10,133,951 B1).
Regarding claim 3, Wu et al. teaches, the method of claim 2 (see claim 2 above), wherein generating the text regions comprises: 
for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 2 and thus claim 3 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: wherein generating the text regions comprises: for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold.
However, Mendonca et al. teaches, wherein generating the text regions comprises (As seen in Fig. 1, text is recognized in regions (i.e. bounding boxes 124, 126, 128)): 
for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold (Col. 14, lines 1-20: distance information between an initial region and each of the candidate regions of interest can be determined 606. In this example, a first estimated region that minimizes the sum of absolute distances between itself and the candidate regions is determined 608. Thereafter, a distance between the candidate regions and the first estimated region is determined, and candidate regions associated with a distance that fails to satisfy a first threshold distance are discarded 610. The remaining candidate regions are used in the second stage of the process. In the second stage, respective distances between the first estimated region (or other initial region) and the remaining regions are used to determine 612 a second estimated region associated with a minimal average square distance to the remaining candidate regions. As described herein, the second estimated region can be used 614 as a reference and/or reference region. For example, the second estimated region can be used in various applications (e.g., object tracking applications) or used to assess 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a distance threshold for the distance between candidate text regions as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55).
Regarding claim 6, Wu et al. teaches, the method of claim 1 (see claim 1 above), wherein detecting a price text sub-region comprises (Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0004: the product labels indicate the prices of the item; Para. 0054: cropping the detected and localized one or more barcode candidate regions to generate one or more sub-images including images of the one or more barcode candidate regions; Para. 0132: the exemplary embodiment provided herein identifies text-form sub-elements, e.g., text form of SKU information, price, "SAVE XX¢", in isolation and runs OCR engines on each text-form sub-element): 
assigning the candidate text elements within the text region to groups based on respective sizes of the candidate text elements (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); Para. 0118: to determine which set of 
selecting a primary one of the groups; 
fitting upper and lower bounding lines to the primary group; 
and extending the primary group along the bounding lines to define the price text sub-region.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 6 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).

However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the bounding box for the group of text can be extended to a set of regions containing the text).

Regarding claim 7, Wu et al teaches, the method of claim 6 (see claim 6 above), wherein selecting the primary one of the groups comprises selecting the group having the largest area.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 6 and thus claim 7 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et 
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 6 from which claim 7 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region. The combination of Wu et al. and Filimonova et al. also does not expressly disclose the following limitations underlined above: wherein selecting the primary one of the groups comprises selecting the group having the largest area.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single 
Mendonca et al. also teaches, wherein selecting the primary one of the groups comprises selecting the group having the largest area (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group ; Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Col. 5, line 66: to determine the area of a bounding box; Note: the bounding box for the group of text can be extended to a set of regions containing the text for a determined area (i.e. large size area)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an primary group of text with a large area as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 8, Wu et al. teaches, the method of claim 6 (see claim 6 above), further i (i.e. groups) is detected after binarization; Para. 0118).
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 6 and thus claim 8 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 6 from which claim 8 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box and extending the bounding box of the text region as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 9, Wu et al. teaches, the method of claim 6 (see claim 6 above), wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 6 and thus claim 9 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 6 from which claim 9 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region. The combination of Wu et al. and Filimonova et al. also does not expressly disclose the following limitations underlined above: wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in 
Mendonca et al. also teaches, wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 57-60: the area of intersection over area of union between a pair of regions can be determined by computing a ratio of an area of intersection and the area of union of the pair of regions; Note: a pair of regions refers to another group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box, extending the bounding box of the text region, and intersection of the bounding boxes as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Col. 7, lines 34-55) and improve the 
Regarding claim 10, Wu et al. teaches, the method of claim 1 (see claim 1 above), the presenting further comprising presenting a confidence level corresponding to each price text string.
Wu et al. does not expressly disclose the following limitations in claim 1 from which claim 10 depends: assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; Note: each region of the document contains a subset of text objects, image, or other objects): 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: the presenting further comprising presenting a confidence level corresponding to each price text string.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a confidence score as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0363625 A1) in view of Filimonova et al. (US 2011/0188759 A1).
Regarding claim 11, Wu et al. teaches, a server for detecting price text, comprising (Para. 0084: internet-based programs stored on a remote server; Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0004: the product labels indicate the prices of the item): 
a memory storing an image of a shelf supporting labels bearing price text (Para. 0099: the data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62; Para. 0085: the processor 60 executes instructions 70 stored in memory 62 for performing the method outlined in FIG. 7 and/or 11; images of a store shelf are acquired, including the product price and barcode, as seen in Fig. 9; Para. 0077: the product price or tags 18 may be located on the outer edge of a shelf; Fig. 6: human-readable 
an imaging controller coupled to the memory, the imaging controller comprising (Abstract: image processing method and system for recognizing barcodes and/or product labels; Para. 0056; Para. 0085: the processor 60 executes instructions 70 stored in memory 62 for performing the method outlined in FIG. 7 and/or 11; Note the imaging controller is a processor):
 a text region generator configured to generate a plurality of text regions containing candidate text elements from the image (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text)); 
a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; 
and to present locations of the subset of text regions, in association with the corresponding price text strings.
Wu et al. does not expressly disclose the following limitations underlined above: a 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 12, Wu et al. teaches, the server of claim 11 (see claim 11 above), the text region generator further configured, prior to generating the text regions, to identify the candidate text elements by applying a blob detection operation to the image (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); Para. 0114: a combination of average edge strength, average edge orientation, and morphological filtering are used for blob detection; Para. 0114: FIG. 9 shows the results of applying the algorithm on an example shelf image. As shown in FIG. 9, more false positives 302, 316, 
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 12 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 14, Wu et al. teaches, the server of claim 12 (see claim 12 above), the text region generator configured to generate the text regions by (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode 
for each pair of the candidate text elements, determining whether a difference between a size of each of the pair is below a size threshold (Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the size range for thresholding between candidate regions includes a maximum size (i.e. below a size threshold)).
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 12 and thus claim 14 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present locations of the subset of text regions, in association with the corresponding price text strings.
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Regarding claim 15, Wu et al. teaches, the server of claim 11 (see claim 11 above), the classifier configured to assign a classification to each of the text regions by: 
generating a feature descriptor for the text region; 
providing the feature descriptor to a classifier; 
and receiving the classification from the classifier.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 15 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present locations of the subset of text regions, in association with the corresponding price text strings. Wu et al. also does not expressly disclose the following limitations underlined above: the classifier configured to assign a classification to each of the text regions by: generating a feature descriptor for the text region; providing the feature descriptor to a classifier; and receiving the classification from the classifier.
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Filimonova et al. also teaches, the classifier configured to assign a classification to each of the text regions by (Para. 0006: a method and system for automatic classification of different types of documents; Note: documents contain text and images; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0057-0058): 
generating a feature descriptor for the text region (Para. 0051: in training, the system determines possible features (102) and calculates a range of feature values and possibly other feature parameters (103) for each document type or class; Note: the feature descriptor are the possible features (102) that the document regions (i.e. text) contain); 

and receiving the classification from the classifier (Para. 0047: the classification system comprises one or more trees of classes (decision trees), the said trees may be one or more automatically trainable decision trees based on features which were identified and calculated in a training process (automated classifier) and one or more decision trees based on rules specified by a user (rule-based classifier). A tree of classes in a simplified form may be presented as a list of its nodes which may be considered final classes. The goal of classification is to attribute or associate with an input image, one or more finite classes using the system of trained decision trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include classification with feature descriptors, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0363625 A1) in view of Filimonova et al. (US 2011/0188759 A1) and further in view of Mendonca et al. (US 10,133,951 B1).
Regarding claim 13, Wu et al. teaches, the server of claim 12 (see claim 12 above), the text region generator configured to generate the text regions by: 
for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 12 and thus claim 13 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: the text region generator configured to generate the text regions by: for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold.
However, Mendonca et al. teaches, the text region generator configured to generate the text regions by (As seen in Fig. 1, text is recognized in regions (i.e. bounding boxes 124, 126, 
for each pair of the candidate text elements, determining whether a distance between the pair is below a distance threshold (Col. 14,  lines 1-20: distance information between an initial region and each of the candidate regions of interest can be determined 606. In this example, a first estimated region that minimizes the sum of absolute distances between itself and the candidate regions is determined 608. Thereafter, a distance between the candidate regions and the first estimated region is determined, and candidate regions associated with a distance that fails to satisfy a first threshold distance are discarded 610. The remaining candidate regions are used in the second stage of the process. In the second stage, respective distances between the first estimated region (or other initial region) and the remaining regions are used to determine 612 a second estimated region associated with a minimal average square distance to the remaining candidate regions. As described herein, the second estimated region can be used 614 as a reference and/or reference region. For example, the second estimated region can be used in various applications (e.g., object tracking applications) or used to assess approaches in generating the candidate regions and other such approaches as described herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a distance threshold for the distance between candidate text regions as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55).
Regarding claim 16, Wu et al. teaches, the server of claim 11 (see claim 11 above), the 
assigning the candidate text elements within the text region to groups based on respective sizes of the candidate text elements (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); Para. 0118: to determine which set of pixels belong to the same region, size thresholding to keep only the regions that are within certain size ranges based on the expected size of barcode; Note: the candidate regions can include text such as price and are grouped by size constraint); 
selecting a primary one of the groups;
 fitting upper and lower bounding lines to the primary group; 
and extending the primary group along the bounding lines to define the price text sub-region.
Wu et al. does not expressly disclose the following limitations in claim 11 from which 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the bounding box for the group of text can be extended to a set of regions containing the text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box and extending the bounding box of the text region as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 17, Wu et al. teaches, the server of claim 16 (see claim 16 above), wherein selecting the primary one of the groups comprises selecting the group having the largest area.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 16 and thus claim 17 depends: a classifier configured to assign a classification to each of 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 16 from which claim 17 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region. The combination of Wu et al. and Filimonova et al. also does not expressly disclose the following limitations underlined above: wherein selecting the primary one of the groups comprises selecting the group having the largest area.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the bounding box for the group of text can be extended to a set of regions containing the text).
Mendonca et al. also teaches, wherein selecting the primary one of the groups comprises selecting the group having the largest area (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group ; Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an primary group of text with a large area as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 18, Wu et al. teaches, the server of claim 16 (see claim 16 above), the sub-region generator further configured, prior to assigning the candidate text elements within the text region to groups, to binarize the text region (Para. 0055: detecting and localizing one or more barcode candidate regions within the captured image of the product label; Para. 0056: generate one or more sub-mages including the one or more barcode candidate regions; Para. 0125: FIG. 11 shows example price-tag layouts 420, 422, 424 and 426 commonly seen in retail store. Common elements are: product SKU in the form of ID barcode (EAN-13, UPC) and in the form of text, price (text), product information (text); As seen in Fig. 10, an initial binary map for detecting a candidate barcode region is generated at step S408 prior to detecting candidate barcode regions S412; As seen in Fig. 10, the number of regions Ri (i.e. groups) is detected after binarization; Para. 0118).
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 16 and thus claim 18 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 16 from which claim 18 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text); 
and extending the primary group along the bounding lines to define the price text sub-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within a bounding box and extending the bounding box of the text region as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to compare the text regions (Mendonca et al., Col. 7, lines 34-55) and improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Regarding claim 19, Wu et al. teaches, the server of claim 16 (see claim 16 above), wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 16 and thus claim 19 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; Note: an interpreter analyzes the images; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations in claim 16 from which claim 19 depends: selecting a primary one of the groups; fitting upper and lower bounding lines to the primary group; and extending the primary group along the bounding lines to define the price text sub-region. The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group.
However, Mendonca et al. teaches, selecting a primary one of the groups (As seen in Fig. 1, bounding boxes 124, 126, and 128 are placed around text in the book; Note: the text contained within the bounding boxes is a group); 
fitting upper and lower bounding lines to the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the 
and extending the primary group along the bounding lines to define the price text sub-region (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 10-16: at least some of the algorithms can generate not only a single region, but a set of regions for which each region in the set can receive a numerical score that quantifies the "quality" of that bounding box. The numerical score can be a confidence score that indicates a likelihood that a region includes the object; Note: the bounding box for the group of text can be extended to a set of regions containing the text).
Mendonca et al. also teaches, wherein at least one of the upper and lower bounding lines intersects a candidate text element in a group other than the primary group (Col. 4, lines 63-67: the image coordinates can indicate where the shape is positioned in the image data and the contour properties can indicate the type of shape (e.g., rectangle, circle, etc.) and dimensions of the shape. It should be noted that a region may be referred to as a bounding box; Note: the bounding box contains upper and lower bounding lines around the group of text; Col. 5, lines 57-60: the area of intersection over area of union between a pair of regions can be determined by computing a ratio of an area of intersection and the area of union of the pair of regions; Note: a pair of regions refers to another group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a primary group of text within 
Regarding claim 20, Wu et al. teaches, the server of claim 11 (see claim 11 above), the interpreter further configured to present a confidence level corresponding to each price text string.
Wu et al. does not expressly disclose the following limitations in claim 11 from which claim 20 depends: a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification; a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification; and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region; and to present locations of the subset of text regions, in association with the corresponding price text strings. 
However, Filimonova et al. teaches, a classifier configured to assign a classification to each of the text regions, selected from a price text classification and a non-price text classification (Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
a sub-region generator configured to detect a price text sub-region within each of a subset of the text regions having the price text classification (Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification; Note: each region of the document contains a subset of text objects, image, or other objects; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; ); 
and an interpreter configured to generate a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and to present locations of the subset of text regions, in association with the corresponding price text strings (Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and involves marking fields, i.e., image regions containing elements of documents of standard form; Para. 0025: by searching and identifying a reference point location, or combination of reference point locations, in a document image using a special model, the type of the analyzed form can be correctly identified; Note: the location contains the corresponding text strings for classification of the document).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include text classification, character recognition, and text location as taught by Filimonova et al. into the image detection of Wu et al. in order to improve quality and accuracy of identification (Filimonova et al., Para. 0049).
The combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitations underlined above: the interpreter further configured to present a confidence level corresponding to each price text string.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a confidence score as taught by Mendonca et al. into the combined image processing of Wu et al. and Filimonova et al. in order to improve the quality of the text regions generated (Mendonca et al., Col. 2, lines 18-21).
Response to Arguments
Applicant's arguments filed on 10/14/2021 have been fully considered but they are not persuasive. 
Applicant argues, on Pgs. 8-9 of the remarks, the combination of Wu et al. and Filimonova et al. does not expressly disclose the following limitation in independent claim 1, or the equivalent limitations in independent claim 11: “assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification; wherein the imaging controller, within each of a subset of the text regions having the price text classification: detects a price text sub-region; and generates a price text string by applying character recognition to the price text sub-region; and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding 
The Examiner respectfully disagrees. Filimonova et al. teaches, assigning, by the imaging controller, a classification to each of the text regions, selected from a price text classification and a non-price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: the document is assigned to one or more type definitions by identifying one or more objects within the image of the document; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; Para. 0008; Para. 0057-0058; Note: the price text is the text objects of the document being classified and the non-price text is the images or other objects of the document being classified; As shown in Para. 0057-0058, the regions (i.e. text, objects) within the document are features individually identified and classified in order to determine the document type. For example, as shown in Para. 0057, character recognition in the document is performed, which by definition, is the classification of particular characters (i.e. regions) in a digital image); 
wherein the imaging controller, within each of a subset of the text regions having the price text classification (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Abstract: an automatic classifier determines possible features and calculates a range of feature values and possible other feature parameters for each type or class of document; Para. 0040: the form image is parsed into regions containing text objects, images, data input fields, special reference points, lines and other objects, etc.; 
detects a price text sub-region (Para. 0079: document types where there is a reliable identifying element, for example, a text line or several lines which take place only on the given document type; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region. Within a line of text are individual words of text (i.e. sub-regions of the text); As shown in Para. 0057-0058, lines of text (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and generates a price text string by applying character recognition to the price text sub-region (Para. 0055: for a feature group "Titles" that is declared in a profile, the system analyses an image of a scanned training document samples and selects one or more large graphic objects with physical properties typical for text objects on that image. These objects are identified as document titles, recognized by optical character recognition (OCR) or other means, and then the resultant text strings are used as one or more features of the trained class; Note: a price text string is an example of a text string; Note: a line of text in a document (i.e. sentence) is equivalent to a price text sub-region; As shown in Para. 0057-0058, lines of text/text strings (i.e. titles) contain one or more words (i.e. sub-regions) used for classification); 
and presenting, by the imaging controller, locations of the subset of text regions, in association with the corresponding price text strings (Para. 0103: one or more processors execute the computer instructions; Note: image controller is a processor; Para. 0017: a method from the first group (fixed element location) requires locating fixed structural elements and 
All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein. The office action has also been updated to address the applicant’s argument (including dependent claims that refer to the limitations from the independent claims above). See the updated review comments above (in bold) for details.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                                                                                                                                                                                                                           /NANCY BITAR/Primary Examiner, Art Unit 2664